Citation Nr: 0413326	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-13 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder, rated as 70 percent disabling effective from 
June 17, 1999, and as 50 percent disabling effective from 
June 11, 2001.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1970, and from January 1974 to August 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2002 by the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
Regional Office (RO).   


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  The Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  In this regard, the Board notes that the 
veteran's representative argued in an informal brief dated in 
April 2004 that the evidence currently of record is not 
adequate to rate the veteran's post-traumatic stress 
disorder, and that the veteran should be afforded a VA 
psychiatric examination.  He stated that the evidence which 
is currently of record, such as a psychiatric report from a 
Vet Center, is not adequate as it was not based on review of 
the veteran's claims file. 

The Board notes that the veteran has not been afforded a VA 
psychiatric examination specifically for the purpose of 
determining the severity of his post-traumatic stress 
disorder.  Although other types of evidence may sometimes be 
utilized in lieu of a VA examination, the evidence which is 
currently of record does not contain adequate information so 
as to allow such substitution.  The Board notes that the fact 
that the Vet Center treatment summary was prepared without 
access to the appellant's claims file renders the subject 
examination inadequate for rating purposes.  The Board also 
notes that the Vet Center Treatment summary is dated in June 
2001.  Medical evidence over three years old is not recent 
enough to allow proper evaluation of the current severity of 
the disorder.  See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  The Board notes that under the 
VCAA an examination is to be obtained when necessary to make 
a decision on the claim.  See 5103A(d).  For this reason, 
further development is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify the names, address, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.

After obtaining any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c); 38 C.F.R. § 3.159(c).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of PTSD.

The claims file, a copy of the criteria 
for rating mental disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The psychiatric examiner must identify 
all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by PTSD.  If there are 
other psychiatric disorders found, such 
as depression, etc., the examiner must 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD and, if so 
related, whether the veteran's PTSD has 
any effect on the severity of any other 
psychiatric disorder.  The examining 
psychiatrist should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.

Any necessary special studies, including 
psychological testing, should be 
accomplished.  The VA examiner should 
assign the appellant's PTSD and any 
associated disorder such as depression, a 
numerical code under the GAF consistent 
with the criteria in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD and 
any associated disorder is requested.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected PTSD 
and any associated disorder, bearing in 
mind his entire social-medical history, 
particularly, any degree of industrial 
impairment caused by one or more 
nonservice-connected disorders.

The VA examiner should also describe how 
the symptoms of the appellant's PTSD and 
any associated disorder affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examinations may result in a denial of 
his claims.  38 C.F.R. § 3.655; Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997) 
(holding that when a claimant fails to 
appear for a scheduled reexamination 
pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) dictates 
that the claim be denied absent a showing 
of good cause for the failure to appear).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
the implementing regulations are fully 
complied with and satisfied. 

4.  After undertaking any development 
deemed essential in addition to the 
specified above, the RO should 
readjudicate the claim of entitlement to 
a higher initial evaluation for PTSD.  In 
so doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1), and Fenderson v. 
West, 12 Vet. App. 119 (1999), as 
warranted.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




